Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 2/17/2022, Applicant amended claims 1-5, 7-9, 11-12, 15 and 17-19 and canceled claim 10.  Therefore claims 1-9 and 11-20 are pending.

Response to Arguments
Applicant’s amendment, filed 2/17/2022, with respect to claims 1-9 and 11-20  have been fully considered and are persuasive.  The rejection of 11/17/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the electronic devices nor method of claims 1, 14 and 19 comprising: “…based on the measured LED signals, determine whether or not the electronic device is in contact with the body part of the user, in response to determine that the electronic device is in contact with the body part of the user, provide first user guidance information on the display, the first user guidance 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.